DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 16, 20 have been amended. Claims 4-6 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  


 Response to Arguments
Applicant’s arguments, filed 05/02/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 7-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-3, 7-20 filed 05/02/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for acquiring multiple synchronized image, determining depth data of a respective image and  storing pixel data of the respective image in a first field and storing the depth data of the respective image in a second field associated with the first field.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein for the respective image, the pixel data of the respective image is sequentially stored in the first field according to a preset order, and the depth data of the respective image is sequentially stored in the second field according to the preset order.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Peri (US 20180278918 A1) teaches a method includes receiving, from each of two 360-degree cameras, image data. The method also includes synchronizing the received image data from each of the two cameras. Additionally, the method includes creating a depth map from the received the image data based in part on a distance between the two cameras.

Lynch (US 20180098074 A1) teaches a method includes receiving a depthmap generated from an optical distancing system. The depthmap includes depth data for each of a plurality of points, which are correlated to pixels of an image. Data indicative of a location on the image is received. Depth data correlated with the first point is compared to depth data correlated with pixels at surrounding points in the image..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486